 COMMUNITY ELECTRIC SERVICECommunity Electric Service of Los Angeles, Inc.and Local Union No. 440, International Broth-erhood of Electrical Workers, AFL-CIO. Case21-CA-2156731 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 April 1983 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and af-firms the judge's rulings, findings, and conclusionsonly to the extent consistent with this Decision andOrder.The complaint alleges that since about 28 July1982 the Respondent has refused to bargain collec-tively with Local Union No. 440, InternationalBrotherhood of Electrical Workers, AFL-CIO (theUnion), in violation of Section 8(a)(5) and (1) ofthe Act, by failing and refusing to make certain"subsistence payments" to its employees as provid-ed by their collective-bargaining agreement, theInside Wiremen's Agreement, without first notify-ing the Union and affording it an opportunity tobargain. The judge found that the subsistence pay-ments are not a mandatory subject of bargainingand, therefore, the Respondent did not violate theAct by unilaterally refusing to make such pay-ments. We disagree.The Respondent is an electrical contractor withits principal place of business in Los Angeles, Cali-fornia. In preparation for procuring work in thePalm Springs area, on 28 July 19811 the Respond-ent authorized the Southern Sierras Chapter of theNational Electrical Contractors Association(NECA) to be its collective-bargaining representa-tive and agreed to be bound by the current InsideWiremen's Agreement between NECA and theUnion. The current Inside Wiremen's Agreement,like the predecessor agreements, provides that, ifthe employer's shop is located more than 18 milesfrom the jobsite, the employer is required to payemployees as "travel expenses" an amount calculat-ed on the basis of the distance from the employer'sshop to the jobsite on a per-mile basis up to a maxi-mum of $35 per day. The $35 maximum payment isi All events occurred in 1981 unless otherwise indicated.referred to in the contract as subsistence. If an em-ployer does not have a shop within the Union's ter-ritorial jurisdiction when the job begins, however,the contract establishes the Riverside, CaliforniaPost Office as the location of the employer's shopfor the duration of the job. Should an employerwish to establish a shop within the Union's territo-rial jurisdiction, it must be established a minimumof 90 days before the job begins and the contractauthorizes the Union to determine whether a shophas, in fact, been established.For the purpose of establishing a shop within theUnion's territorial jurisdiction, the Respondentleased an office on 1 August in the Palm Springsarea, but did not occupy it until 1 October. On 2November the Respondent began its first jobwithin the Union's territorial jurisdiction at theIndio Community Hospital. It was to be completedin 1983. Shortly after the job began, the Respond-ent realized it would have to pay each employee anextra $35 per day as travel expenses because theUnion had determined that the Respondent had notestablished an office within the Union's territorialjurisdiction more than 90 days before the jobbegan. The Respondent filed a grievance pursuantto the contract, but on 17 March 1982 the LaborManagement Committee concluded that the Unionhad not violated the contract and that, therefore,the Respondent was required to continue makingthe subsistence payments until the job was complet-ed. The Respondent continued making paymentsthrough 28 July 1982 when it unilaterally discon-tinued the payments. In September 1982 the em-ployees working on the Respondent's job engagedin a brief work stoppage which was settled whenthe parties agreed, inter alia, to resolve the matterthrough the grievance procedure or litigation sothat the job could be completed.2The judge concluded that the contract's charac-terization of the $35-per-day payment as subsist-ence pay is a "sham" under the circumstances ofthis case. He found that, because the payment doesnot constitute reimbursement for expenses incurredwhile traveling from home to the job, it bestows a"windfall" on employees and a "penalty" on theRespondent for not having established a shop 90days before the Indio Community Hospital jobbegan. The purpose of the subsistence pay provi-sions, according to the judge, is to prevent employ-ers from bidding on jobs within the Union's juris-2 No party has urged in its exceptions that there is a basis for deferralof this case under Spielberg Mfg Co, 112 NLRB 1080 (1955). Further, noexceptions have been filed with respect to the judge's rejection of the Re-spondent's contention that it had a right to repudiate the contract becausethe work stoppage was in violation of a no-strike provision.271 NLRB No. 93598 COMMUNITY ELECTRIC SERVICEdiction.3The judge further analogized this case toArlington Asphalt Co.,4in which the Board did notconsider a proposed provision which would requirea union to indemnify an employer for unlawful sec-ondary boycott activity to be a mandatory bargain-ing subject because the provision related to the em-ployer's security rather than to a benefit for theemployees. While the judge recognized the "directalbeit unearned benefit" the employees receivefrom the subsistence pay provisions, he character-ized the employees as in effect third-party benefici-aries and found that the primary beneficiaries arethe parties to the contract who have a continuinginterest in maintaining a competitive advantage.Accordingly, the judge concluded that the subsist-ence pay here is not a mandatory bargaining sub-ject and the Respondent did not violate Section8(a)(5) and (1) by discontinuing such paymentswithout notice to or the consent of the Unionduring the term of their collective-bargainingagreement.Contrary to the judge, we find that the subsist-ence pay here is a mandatory bargaining subject.Section 8(d) of the Act defines mandatory bargain-ing subjects as "wages, hours, and other terms andconditions of employment." Citing NLRB v. Borg-Warner Corp.,6 the Board has interpreted Section8(d) of the Act as follows:6While the language is broad, parameters havebeen established, although not quantified. Thetouchstone is whether or not the proposedclause sets a term or condition of employmentor regulates the relation between the employerand its employees.Consistent with the broad interpretation of Section8(d), it is well settled that the term "wages" in thatsection of the Act includes "'emoluments of value'which accrue to the 'employees out of their em-ployment relationship"' in addition to the actualrate of pay earned.7The subsistence pay at issue inthe instant case is clearly encompassed by thisbroad construction of the term "wages." Pursuantto the contract, employees receive subsistence payonly if they report to work.8 To that extent, such3 In view of his conclusion that subsistence pay provisions did not con-stitute a mandatory bargaining subject, the judge found it unnecessary topass on the antitrust implications of the provisions, but he commentedthat they were worthy of "serious consideration."' 136 NLRB 742 (1962), enfd. 318 F.2d 550 (4th Cir. 1963).s 356 U.S. 342 (1958).s Operating Engineers Local 12 (AGC of America), 187 NLRB 430, 432(1970).' McDonnell Douglas Corp., 224 NLRB 881, 886 (1976), citing InlandSteel Co. v. NLRB, 170 F.2d 247 (7th Cir. 1948).B While the contract provides for payment for every "day worked,"that term is specifically defined as "at least one-half of the regularlyscheduled workday. If on a regularly scheduled workday, due to unfa-vorable weather, lack of material or facilities, or for the employer's con-pay constitutes compensation by the employer forservices rendered by the employees and, thus, di-rectly affects the employment relationship. Fur-thermore, because the contract requires an employ-er to make subsistence payments in accordancewith specified criteria and at a fixed rate, subsist-ence payments are received on a regular basis inthe employees' paychecks and become part of theemployees' wage expectancy. We find, therefore,that the subsistence pay is part of the employees'wages just like any other supplement to the actualrate of pay and constitutes a mandatory bargainingsubject.In Electrical Workers IBEW Local 401 (Stone &Webster)," we recently concluded that contractual-ly provided subsistence payments similar to thoseinvolved in the present case are properly includedas a component of gross backpay due a discrimina-tee.10In that case the collective-bargaining agree-ment required the employer to pay all employeesworking on projects located beyond a certain dis-tance from the intersection of two highways anextra S16.65 per day as subsistence payments. Thepurpose of these payments was to offset living ex-penses and to induce employees to accept employ-ment at relatively distant locations. However, theywere made automatically regardless of whether theemployee actually incurred any expense or incon-venience and without requiring any proof of ex-penses incurred. All the employees had to do to re-ceive the payments was to report to work. Thesubsistence payments, therefore, were found to bepart of the employees' wages like any other dailypremiums paid to employees.The similarity between the subsistence paymentsinvolved in Stone & Webster and those involved inthis case is striking. In the instant case an employeebecomes eligible for subsistence payments on a per-mile basis up to a maximum of $35 per day if thejobsite is located more than 18 miles from the em-ployer's shop, whereas in Stone & Webster an em-ployee was eligible for a flat $16.65 per day if thejobsite was located more than a certain distancefrom the intersection of two highways. Thus, inboth Stone & Webster and in the present case, em-ployees were required to report to work to be eli-gible for the subsistence payments and in bothcases the employer was required to make the pay-venience, an employee is not permitted to work, he shall notwithstandingbe paid subsistence on such day."g 266 NLRB 870 (1983).:o In a backpay proceeding an employer is only liable for payments onmatters involving mandatory bargaining subjects. See Faox Painting Co.,263 NLRB 437 (1982), and cases cited. It is well settled that the Boardapplies the same principles in defining the term "wages" in the context ofan employer's collective-bargaining obligation that it applies in backpayproceedings. See W. C Nabors Co., 134 NLRB 1078, 1087 (1961).599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments if the jobsite were located more than a cer-tain distance from a fixed point. Accordingly, weconclude that the subsistence payments here, likethose in Stone & Webster, are part of the employ-ees' wages and constitute a mandatory bargainingsubject.In so concluding, we reject the judge's findingthat the subsistence pay constitutes a nonmanda-tory subject of bargaining because it is a sham. Thejudge's characterization of the subsistence pay as asham is premised on his finding that the real pur-pose of the subsistence pay provisions is to preventemployers from bidding on jobs within the Union'sjurisdiction."However, we do not find the par-ties' motivation in agreeing to a contractual provi-sion relevant to the determination of whether theprovision is a mandatory bargaining subject. Con-trary to the judge, the Board's function in applyingSection 8(d) is not to sit in judgment on the sub-stantive terms of collective-bargaining agree-ments. 2By focusing on the purpose of the subsist-ence pay provisions of the contract rather thantheir effect on the employment relationship,13thejudge improperly substituted his own judgment forthat of the parties to the contract. Where, as here,a contractual provision, which is lawful under theAct, constitutes "wages," "hours," or "other termsand conditions of employment" within the meaningof Section 8(d) of the Act, a party cannot unilater-ally make a midterm change in the provision re-gardless of its underlying purpose.Finally, for similar reasons we reject the judge'sfinding that the subsistence payments are a wind-fall. According to the judge, the subsistence payconstitutes a windfall because in his view employ-ees who have done nothing for it receive it regard-less of where they reside. However, in finding thatthe subsistence pay constitutes wages, we notedthat such pay is compensation for services renderedbecause it is conditioned on employees' reportingto work. Moreover, in our view the windfall anemployee receives here is no greater than thewindfall an employee receives whenever a flat rateor per diem is used to calculate reimbursement for'I We do not pass on the antitrust implications of the subsistence payprovisions because our function here is not to determine whether theyviolate the antitrust laws. See Evening News Publishing Co., 196 NLRB530, 535 (1972). As an administrative agency which is empowered to ad-minister the National Labor Relations Act, we only determine whetherthe discontinuance of the subsistence payments violates that Act." NLRB v. American Insurance Co., 343 U.S. 395, 404 (1952); EveningNews Publishing Co., supra at 535.Is As noted above, the judge relied on Arlington Asphalt Co., supra, acase involving a proposed indemnity provision to protect the employerfrom the union's unlawful secondary boycott activity, to support his con-clusion that the subsistence pay here does not relate to a benefit for theemployees. In contrast to Arlington Asphalt Co., supra, the subsistence payhere directly involves the relationship between the Respondent and itsemployees.expenses rather than a method which reflectsactual expenses incurred. And, we note that infinding the subsistence pay in Stone & Webster toconstitute a mandatory subject of bargaining, werejected any distinction between reimbursement forexpenses likely to be, but not necessarily, incurredand those actually incurred. Finally, we concludethat the parties to the contract, not the Board, arecharged with determining which method of reim-bursement best suits their needs.14Based on all the foregoing, we conclude that thesubsistence pay here is a mandatory bargaining sub-ject and that, by unilaterally and without theUnion's consent discontinuing subsistence paymentsdue employees pursuant to the contract, the Re-spondent has made a midterm modification of thecontract in derogation of its bargaining obligationunder Section 8(d) of the Act. Accordingly, wefurther conclude that the Respondent has therebyviolated Section 8(a)(5) and (1) of the Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that the Respondent unlawfullydiscontinued subsistence payments to employees onthe Indio Community Hospital project since about28 July 1982 as required by the Inside Wiremen'sAgreement then in effect, we shall order it tohonor and give retroactive effect to the terms andconditions of the Inside Wiremen's Agreement re-lating to subsistence pay and make its employeeswhole for losses suffered by reason of its failure tohonor and apply the provisions of the Agreement,with interest, to be computed in the manner setforth in Ogle Protection Service, 183 NLRB 682(1970), and in Florida Steel Corp., 231 NLRB 651(1977).15CONCLUSIONS OF LAW1. The Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit ap-propriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:14 See NLRB v. American Insurance Co., supra, and Evening News Pub-lishing Co., supra.' See generally Isis Plumbing Co., 138 NLRB 716 (1962).600 COMMUNITY ELECTRIC SERVICEAll inside wiremen and all other electricalworkers, including those electrical workersemployed in the classifications of general fore-man, foreman, journeyman wireman, journey-man technician, cable splicer-foreman, welder,and apprentice wireman, employed by the em-ployer-members of the Southern Sierras Chap-ter, National Electrical Contractors Associa-tion, Inc., and by employers who have author-ized the Chapter to act as their representative"for the purposes of collective bargaining on allinside electrical construction work in River-side, California.4. At all times material herein, the above-namedlabor organization has been and is now the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing since about 28 July 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of the employees of theRespondent in the appropriate unit, specifically byunilaterally and without the Union's consent dis-continuing subsistence payments due the unit em-ployees pursuant to the Inside Wiremen's Agree-ment, the Respondent has made a midterm modifi-cation of the contract in derogation of its bargain-ing obligation under Section 8(d) of the Act, andthereby has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) of the Act.6. By the acts described above, the Respondenthas refused to bargain with the Union and hasinterfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Community Electric Service ofLos Angeles, Inc., Los Angeles, California, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Unilaterally and without the consent of theUnion discontinuing subsistence payments due em-ployees under the Inside Wiremen's Agreement be-tween Southern Sierras Chapter, National Electri-cal Contractors Association, Inc., and the Union orotherwise unilaterally modifying the provisions ofany such contract during its term.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Honor and give retroactive effect, from about28 July 1982, to the terms and conditions of itsInside Wiremen's Agreement relating to subsistencepay, and make its employees whole for the lossesincurred by them as a result of the Respondent'sfailure to honor and apply the provisions of thecontract in the manner set forth in the section ofthis decision entitled "Remedy."(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay and other redress due under theterms of this Order.(c) Post at its Los Angeles and Palm Springs,California places of business copies of the attachednotice marked "Appendix."'l Copies of the notice,on forms provided by the Regional Director forRegion 21, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.'6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT unilaterally and without the con-sent of Local Union No. 440, International Broth-erhood of Electrical Workers, AFL-CIO, fail andrefuse to make subsistence payments due you underthe Inside Wiremen's Agreement between us andthe Union or otherwise unilaterally modify the pro-visions of any such contract during its term.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL honor and give retroactive effect tothe terms and conditions of our Inside Wiremen'sAgreement with the Union as it relates to subsist-ence pay, andWE WILL make each of you whole for the lossesincurred as a result of our failure to honor andapply the subsistence pay provisions in the InsideWiremen's Agreement since about 28 July 1982,with interest on the amounts due.COMMUNITY ELECTRIC SERVICEDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, on Feb-ruary 24 and 25, 1983. The initial charge was filed onSeptember 8, 1982, by Local Union No. 440, Internation-al Brotherhood of Electrical Workers, AFL-CIO (theUnion).Thereafter, on October 29, 1982, the Regional Direc-tor for Region 21 of the National Labor Relations Board(the Board) issued a complaint and notice of hearing al-leging a violation by Community Electric Service of LosAngeles, Inc. (Respondent) of Section 8(a)(1) and (5) ofthe National Labor Relations Act.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Party.On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent, an electrical contractor with its principalplace of business in Los Angeles, California, annuallypurchases and receives products, goods, and materialsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California. It is admitted, and Ifind, that the Respondent is, and has been at all timesmaterial herein, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherRespondent has violated Section 8(a)(5) and (1) of theAct by failing to adhere to certain contractual terms andconditions of employment as embodied in a collective-bargaining agreement.B. The FactsOn July 28, 1981, Respondent's owner and president,Gus Shouse, signed a document entitled "Letter ofAssent-A" which authorized the Southern Sierra Chap-ter of the National Electrical Contractors Association(NECA) to be Respondent's collective-bargaining repre-sentative and bound Respondent to the current InsideWiremen's Agreement, and successive agreements nego-tiated between NECA and the Union, until such time asRespondent, in writing, terminated the authorization. Atthis time, Respondent had no work within the Union'sjurisdiction but, in preparation for procurring work,commenced to establish a place of business or "shop" inPalm Springs, California. The prior (June 1, 1981,through May 31, 1982) and current collective-bargainingagreements to which Respondent was a party at timesmaterial herein contain the following provisions applica-ble to this proceeding:Contractors Place of BusinessSec. 2.07. When a Contractor establishes a placeof business as herein defined within the jurisdictionof the Union, recognition of such "shop" shall bedetermined by Local Union 440, IBEW. When suchshop is recognized by the Union, any job which theEmployer has in progress shall continue to operatewith no change in place of reporting, travel allow-ance or per diem until its completion. Any disputeover refusal by the Union to recognize an Employ-er's established place of business as a "shop" shallbe subject to the grievance procedure set forth inthis Agreement. Ninety days has been determined asthe minimum period of time to establish recognition.Sec. 2.08. A place of business means an office,shop or premises where the Employer or his desig-nated representative can normally be reached bytelephone and by personal call, and where the Em-ployer receives his mail and conducts the ordinarytasks of operating his business. Trailers, portablebuildings or an answering service shall not meetthese requirements.602 COMMUNITY ELECTRIC SERVICETravel Time and Travel ExpenseSec. 3.20. The Employer shall pay for travelingtime and furnish transportation from shop to job,job to job, and job to shop when workmen are di-rected to report to the shop.There shall be established one eighteen (18) mileradius free zone from the main Post Office in thecity where the Employer's permanent place of busi-ness is located within the territorial jurisdiction ofIBEW Local Union 440. When an Employer doesnot have a permanent place of business located inthe territorial jurisdiction of IBEW Local 440, theEmployer shall have an eighteen (18) mile radiusfree zone from the main Post Office in the City ofRiverside. When directed to do so the workmenshall report, free of cost to the Employer, to anyjob located within the specific Employer's eighteen(18) mile radius free zone.When a workman is directed to report to a joblocated outside an Employer's free zone, the work-man shall be paid travel expense computed on thebasis of thirty cents (30¢) per mile from the perime-ter of the applicable free zone to the job and returntrip to the perimeter each day. When travel expensepayment amounts to thirty-five dollars ($35.00) perday, the job shall then be classified as a subsistencejob.Subsistence JobsSec. 3.21. All jobs with travel expense paymentsof thirty-five dollars ($35.00) per day shall be classi-fied as subsistence jobs, and subsistence shall bepaid for at the rate of thirty-five dollars ($35.00) perday worked. For this purpose "day worked" shallmean at least one-half of the regularly scheduledworkday. If on a regularly scheduled workday, dueto unfavorable weather, lack of material or facilities,or for the Employer's convenience, an employee isnot permitted to work, he shall notwithstanding bepaid subsistence on such days.Respondent commenced its first job under the applica-ble provision of the contract on November 2, 1981, atthe Indio Community Hospital, in Indio, California, ap-proximately 18 miles from Palm Springs where Respond-ent's office was located. Under the foregoing contractprovisions, had Respondent established and maintained a"shop" in Palm Springs for 90 days prior to November2, 1981, Respondent would have been able to avoid theapplication of the provisions of the contract which re-quired the payment of travel or subsistence expenses, asthe Indio Community Hospital job was apparently withinthe 18-mile radius free zone, established by the contractfrom Palm Springs. However, if Respondent had not es-tablished and maintained its shop in Palm Springs for 90days prior to November 2, then it would have to payeach of its employees $35 per day extra as subsistence ex-penses because the shop of an employer with no estab-lished or recognized shop, according to the contract, isnominally designated as being located in Riverside, Cali-fornia, which is some 77 miles from the Indio Communi-ty Hospital jobsite. Moreover, the subsistence paymentsdo not end when the shop has been established for 90days, but rather the payments, once begun, are due andpayable for the duration of the job.When, shortly after November 2, 1981, Respondent re-alized it would be required by the Union to pay the sub-sistence payments, it sought to grieve the matter throughNECA, its collective-bargaining representative.' Howev-er, due to delays attributed to Respondent by RobertShaw, secretary-manager of the Southern Sierra Chapterof NECA, and attributed to Shaw by Respondent, theLabor Management Committee did not meet to resolvethe problem until March 16, 1982. At the meeting,Leland Brand, then assistant business manager of theUnion, presented the Union's position that the Respond-ent had not maintained its shop in Palm Springs for 90days prior to the commencement of the Indio Communi-ty Hospital job. Gus Shouse testified that he believedShaw was obligated to represent Respondent's interestsin the proceeding, and was surprised when, at the meet-ing, Shaw and the other contractors seemed to favor theUnion's position and, contrary to the purpose of themeeting, generally questioned Shouse about his solicita-tion of business in the area. On the following day, March17, 1982, Gus Shouse received a letter from GilbertDavey, then secretary and business manager of theUnion, advising that the Labor Management Committeefound no violation by the Union of the applicable provi-sions of the contract, and that therefore Respondent wasobligated to continue making the subsistence payments.Respondent continued to make the subsistence pay-ments until July 28, 1982, when it ceased making thepayments without notification to the Union. As a result,there was a brief work stoppage which commenced onSeptember 2, 1982, but thereafter the parties agreed thatthe matter would be resolved through the grievance pro-cedure or litigation so that Respondent could carry on itswork and the members of the Union, who had been re-placed, could continue to be employed on the job. Thejob, which commenced on November 2, 1981, was to becompleted in 1983. Through July 28, 1982, when Re-spondent discontinued the subsistence payments, it hadpaid some $23,000 in subsistence which, had it estab-lished an office in Palm Springs on August 1, 1981, ap-proximately 90 days prior to the commencement of thejob, would have not been required.Assistant Business Manager Leland Brand was respon-sible, during times material herein, for determiningwhether Respondent had established and maintained ashop in Palm Springs for the requisite length of time. Hetestified that, after the Union had been notified of the ex-istence and address of such a shop, he made several tripsto the purported office and found the door locked and anempty suite of rooms. When he stopped by on October6, 1981, he was told by the building manager that Re-spondent had not yet moved in, but was supposed to geta telephone installed that very day. Then Guy Shouse,son of Gus Shouse, drove up in a truck with some filesRespondent became a member of NECA in October or November1982.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin it. Brand introduced himself and asked if they weregetting moved in. Guy Shouse said yes. Brand thenwalked into the office which was empty.Guy Shouse, estimator and vice president of Respond-ent, testified that he had moved into the office on AugustI, 1981, and on approximately that date delivered a com-puter and certain furniture to the office. The furniture,according to Guy Shouse, was on loan from an officedesign and furnishings company pending receipt of otherfurniture which Respondent intended to purchase. In thisregard, Respondent introduced into evidence a proposalfrom the furniture company dated September 15, 1981,addressed to Respondent's Los Angeles, California loca-tion rather than its Palm Springs address, listing numer-ous items of furniture totaling over $7,000, for purchaseby Respondent. The document shows that Gus Shouseapproved it on September 17, 1981, and apparently thefurniture was delivered thereafter. The letter does notmention, however, that Respondent had any furniture onloan from the company, nor did Respondent introduceany documentary evidence tending to show that suchfurniture had been either loaned or delivered to Re-spondent at any time. Further, it was admitted that therewas no telephone in the office until sometime after Octo-ber 6, 1981, ostensibly, according to Gus Shouse, becausethe phone service for the new complex where the officewas located had not been available until that date. How-ever, Gus Shouse testified that in July he had explainedthis situation to the Union's business manager, GilbertDavey, who said that under the circumstances it wouldbe permissible for Respondent to use the phone numberat the residence where two of its managerial employees,who were investigating business potential in the area,had been living. Davey denied that he had any such con-versation with Gus Shouse concerning the telephone.Apparently there was a labor management meeting onSeptember 22, 1982. On October 21, 1982, the Union'sattorney wrote to Respondent advising that "On Septem-ber 22, 1982, you were found in violation of that agree-ment, with respect to the Indio Hospital Project, that theaward was $9,205.00, and that in the event payment isnot made to each of the employees specified therein, weare authorized to proceed with enforcement of the awardin the Riverside Superior Court ...." Instead, howev-er, the Union has pursued the matter through theBoard. 2C. Analysis and ConclusionsI credit the testimony of Leland Brand and find thatthe Union, in good faith, concluded that no shop hadbeen timely established pursuant to the contract, and thatthe Labor Management Committee, in good faith,agreed. Although the intent to open an office was exhib-ited by Respondent, and Respondent took occupancy ofthe office premises on August 1, 1981, and continued to2 Counsel's explanation for not proceeding to collect the award in theRiverside Superior Court is that the amount owed by Respondent contin-ued to increase and it was the opinion of the Union's counsel that thecourt would not take cognizance of the matter without a fixed sum beingalleged in the court suit. Now that the project has been completed, how-ever, it would appear that this contention is no longer viable, as the sumpurportedly owed by Respondent could readily be determined.pay rent thereafter, I credit Brand's conversation withGuy Shouse on October 6, 1981, and find that Respond-ent did not move into the office until on or about thatdate. It is highly significant that Guy Shouse did notcontradict Brand's testimony regarding this conversationin any respect. Moreover, had the Respondent moved inon August 1, 1981, as it contended, there would havebeen receipts for the delivery of the loaned office furni-ture. No such receipts were proffered by Respondent,nor was there any explanation given for the absence ofsuch receipts. Obviously, as there was no telephone in-stalled in the premises until sometime in October, itwould have been pointless to attempt to operate a busi-ness out of that location prior to that time. I find thatRespondent did not occupy the office until sometime inOctober 1981.Respondent also argues that it had not one contract orjob with the Indio Community Hospital but a successionof individual contracts, some of which commenced afterJanuary 1982, the time when the Union agreed that Re-spondent's office had been established for 90 days. Thiscontention is also without merit. The record shows thatwhat Respondent refers to as new contracts were notcontracts competitively placed for bid, but rather were"bulletins" issued by the general contractor upon whichthe Respondent submitted a price for approval.3At notime prior to the hearing herein did Respondent maintainthat these bulletins were, in effect, new contracts, and itappears that such a contention is merely an afterthoughtadvanced for purposes of this hearing. As no other con-tracts were competitively bid, it is clear that Respondentwas engaged in only one job which commenced on No-vember 2, 1981, and continued thereafter until 1983.Respondent argues that it had a right to repudiate thecontract because of the illegal strike called by the Unionon September 2, 1982, in violation of a no-strike clause.However, the record shows that thereafter Respondentreinstated the striking employees and continued toadhere to the contract except for the subsistence payprovisions. Assuming arguendo that the strike constituteda material breach sufficient to permit the aggrieved partyto rescind the contract,4Respondent did not do so butrather only elected to refuse to adhere to part of it. Ifind Respondent's contention to be without merit.In support of the complaint allegation, the GeneralCounsel, citing various cases,6 maintains that Respond-3 The collective-bargaining agreement contains the following provi-sion:Individual Contract-Separate JobSec. 2.13. Each individual contract that a contractor receives forwork on a building, a group of buildings, or other electrical workthat a contractor has received by competitive bid shall be consideredas a separate job. [Emphasis added.]4 See Dow Chemical Co., 244 NLRB 1060 (1979).1 Struthers Wells Corp., 245 NLRB 1170 (1979); Rego Park NursingHome, 230 NLRB 725 (1977); Keystone Steel d Wire, 237 NLRB 763(1978); Sun Harbor Manor, 228 NLRB 945 (1977); Fairfield NursingHome, 228 NLRB 1208 (1977); Oak Cliff-Golman Baking Co., 207 NLRB1063 (1973).6O4 COMMUNITY ELECTRIC SERVICEent's conduct constitutes a substantial breach of theagreement and a repudiation of the bargaining relation-ship with the Union.The rationale underlying the finding of a violation inthe foregoing cases was expressed by the Board in OakCliff-Golman Baking Co., supra.It cannot be gainsaid that an employer's decisionin midterm of a contract to pay its employees forthe remainder of the contract's terms at wage ratesbelow those provided in the collective-bargainingagreement affects what is perhaps the most impor-tant element of the many in the employment rela-tionship which Congress remitted to the mandatoryprocess of collective bargaining under the Act. Be-cause so substantial a portion of the remaining as-pects of a bargaining contract are dependent uponthe wage rate provision, it seems obvious that aclear repudiation of the contract's wage provision isnot just a mere breach of the contract, but amounts,as a practical matter, to the striking of a death blowto the contract as a whole, and is thus, in reality, abasic repudiation of the bargaining relationship. Webelieve the jurisdiction granted us under the Actclearly encompasses not only the authority but theobligation to protect the statutory process of collec-tive-bargaining against conduct so centrally disrup-tive to one of its principal functions-the establish-ment and maintenance of a viable agreement onwages.Here, the General Counsel argues that subsistence andtravel pay are arguably but another form of wages.Citing Midstate Telephone Corp., 262 NLRB 1291 (1982),for the proposition that subsistence pay (per diem andtravel pay for the union's negotiating committee) hasbeen deemed to be a mandatory subject of bargainingwhich vitally affects the relations between an employerand employee to the extent that unilateral abrogation ofthis practice is considered a violation of the Act, theGeneral Counsel argues that a similar result shouldobtain in the instant case. See also Alexson, Inc., 234NLRB 414 (1978).While the payment of $35 per day to Respondent'semployees is denominated as "subsistence" pay in thecontract, this characterization under the circumstancesherein is but a sham. In reality, the employees are notbeing paid for legitimate expenses incurred as a result ofhaving to travel to get to the job. Rather, they are enti-tled to daily "subsistence" pay of $35, pursuant to thecontract, even if they reside down the block from thejob. Clearly and simply, the contract provisions in ques-tion, no more and no less, bestow a windfall on the em-ployees who have done nothing to warrant such largess,and a penalty to Respondent which has unfortunatelyfound itself in the position of being in the right place, butnot for a long enough time.While the antitrust implications of these contractclauses appear to be deserving of serious consideration,66 In view of the determination of this matter herein, it appears unnec-essary to deal with Respondent's contentions that the contract provisionsconstitute a prima facie antitrust violation, citing Mine Workers v. Pen-nevertheless I shall dismiss this case for failure of eithercounsel for the General Counsel or the Union to demon-strate that subsistence pay, under the circumstances ofthis case, is a mandatory subject of bargaining, ot that itspurpose is other than to attempt to place a substantialroadblock in the path of employers who may wish to bidon jobs within the geographical jurisdiction of theUnion.In Arlington Asphalt Co., 136 NLRB 742 (1962), enfd.318 F.2d 550 (4th Cir. 1963), the employer insisted thatthe contract contain an indemnity provision whichwould protect it in the event of unlawful secondary boy-cott activity by the union. The Board, finding the pro-posal to be a nonmandatory subject of bargaining, states:In principle, the instant case is not much differentfrom those involving performance bonds. Underthese decisions, it is well established that such sub-jects are not deemed mandatory and that an em-ployer's insistence upon such a provision as a condi-tion to signing an agreement violates Section8(a)(5).6Likewise, a union violates Section 8(b)(3),the corresponding refusal-to-bargain section, by in-sisting that an employer post a performance bond asa condition precedent to executing a collective-bar-gaining agreement.' Thus, under these precedents,Respondent's indemnity proposal cannot be foundto be a mandatory subject because it, like the per-formance bond, is related to security for the con-tracting party (the Respondent) rather than relatingto a benefit or security for the employees.I Jasper Blackburn Products Corporation, 21 NLRB 1240; DaltonTelephone Company, 82 NLRB 1001, enfd. 187 F.2d 811 (C.A. 5);E. A. Taormina et al., d/b/a Taormina Company, 94 NLRB 844;Cosco Products Company, 123 NLRB 766.7 Henry V Rabouin d/b/a Conway's Express, 87 NLRB 972;Local 164 et al., Brotherhood of Painters. Decorators and Paperhang-ers of America v. N.L.R.B. (A. D. Cheatham Painting Co.), 293 F.2d133 (C.A.D.C. 1961), enfg. 126 NLRB 997, cert. denied 368 U.S.824.As noted above, the various provisions which, in com-bination, required such subsistence payments to employ-ees, constitute a direct albeit unearned benefit to them. Ineffect, however, the employees are third party benefici-aries, and it would appear that the primary beneficiariesof such provisions are not the employees, but rather thevarious parties to the contract who have an interest inmaintaining a competitive advantage. Indeed, only in theunusual circumstances obtaining herein do the employeesreceive their windfall, but the benefits which accrue tothe employers under these provisions are continuous. Itherefore find that the provisions, as applied to Respond-ent herein, are nonmandatory in nature. As the Boardstated in Keystone Steel & Wire, 237 NLRB 763 (1978),nington, 381 U.S. 657 (1965), under the Sherman Anti-Trust Act, asamended, 26 stat. 209, 15 U.S.C. Sec. 1, 2, and the Clayton Act, 15U.S.C. Sec. 17, and that such matters are cognizable by the Board in theinstant proceeding. See Carpenters v. United Contractors Assn. of Ohio, 484F.2d 119 (6th Cir. 1973); Asbestos Workers v. United Contractors Assn., 483F.2d 384 (3d Cir. 1973), and also supplemental decision at 494 F.2d 1353(1974).605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupra, citing Chemical Local 10 v. Pittsburgh Glass Co.,404 U.S. 157 (1971), unless the contract provision whichwas repudiated by the respondent is a mandatory subjectof bargaining, the action taken by the respondent in re-fusing to adhere to the provision is not violative of theAct.On the basis of the foregoing, having found that thecontract provisions as applied to Respondent are non-mandatory subjects of bargaining, I shall dismiss thecomplaint herein.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not violated the Act as alleged.[Recommended Order for dismissal omitted from pub-lication.]606